—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Housing and Community Renewal (hereinafter the DHCR), dated July 12, 1990, which denied, in part, the petitioner’s application for a rent increase, (1) the DHCR appeals from so much of an order and judgment (one paper) of the Supreme *465Court, Westchester County (LaCava, J.), entered June 16, 1992, which granted the petition to the extent that the petitioner sought a rent increase for the installation of a backflow preventer and laundry room renovations, and (2) the petitioner cross-appeals, as limited by its brief, from so much of the same order and judgment as confirmed that part of the DHCR’s determination which denied the petitioner’s application for a rent increase with respect to a heat timer, fencing and landscaping.
Ordered that the order and judgment is modified, on the law, by deleting the provisions thereof which granted the petitioner a rent increase for the backflow preventer and laundry room renovations, and substituting therefor a provision confirming the DHCR’s determination in its entirety and dismissing the petition; as so modified, the order and judgment is affirmed, with costs to the appellant-respondent.
On the record before us, we find that the DHCR’s determination denying that portion of the petitioner’s application which was for a major capital improvement rent increase relating to the installation of a backflow preventer and for laundry room repairs was not irrational or unreasonable. Thus, the determination must be upheld (see, Matter of Ansonia Residents Assn. v New York State Div. of Hous. & Community Renewal, 75 NY2d 206; Matter of Salvati v Eimicke, 72 NY2d 784). Bracken, J. P., Sullivan, Miller and Hart, JJ., concur.